Citation Nr: 0722167	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and July 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In a July 2002 rating decision, the RO granted the veteran's 
claim for service connection for varicose veins of the right 
leg at 10 percent disabling, effective July 23, 2001, but 
denied service connection for varicose veins of the left leg.  
Subsequently, in a VA Form 9, dated in January 2004, the 
appellant withdrew his claim for entitlement to service 
connection for varicose vein of the left leg.  

In a July 2004 rating decision, the RO denied the veteran's 
claims for an increased rating for post-traumatic stress 
disorder (PTSD), rated at 30 percent effective July 23, 2001, 
and for TDIU.   

In September 2004, the RO increased the evaluation for the 
veteran's PTSD to 50 percent, effective July 23, 2001.  
Following the RO's grant of increase, the appellant withdrew 
his claim for an increased rating for PTSD in an October 2004 
VA Form 21-4138.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran contends that an initial disability 
rating in excess of 10 percent for his varicose veins of the 
right leg should be assigned to reflect more accurately the 
severity of his symptomatology.  The claims file reveals that 
the veteran most recent examination was in May 2004.  On 
remand, the veteran should be scheduled for a VA examination, 
by an appropriate specialist, to ascertain the current nature 
and extent of his varicose veins disability of the right leg.  

The Board finds that the TDIU claim must be remanded to the 
RO in accordance with the holding in Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The Court held in Harris that all 
issues "inextricably intertwined" with the issue(s) 
certified for appeal, are to be identified and developed 
before appellate review.  Id.  A claim for TDIU involves an 
assessment of the veteran's service-connected disabilities.  
As such, the Board finds that the veteran's increased rating 
claim for his service-connected varicose veins of the right 
leg is intertwined with the veteran's claim for TDIU.  
Accordingly, it would be premature and prejudicial for the 
Board to consider the issue of TDIU at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this 
claim must be remanded to the RO for appropriate development 
and action.

With regard to the veteran's claim for TDIU, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2006).

The veteran does not have a single disability rated at 60 
percent, as required by § 4.16 (a).  The combined total of 
all the veteran's service-connected disabilities is 60 
percent.  Post-traumatic stress disorder (PTSD) is rated 50 
percent; tinnitus is rated 10 percent; varicose veins of the 
right leg is rated 10 percent and bilateral hearing loss is 
rated as noncompensable.  

On VA examination in June 2004, the examiner concluded that 
the veteran was unemployable on the basis of combination of 
physical problems as well as symptoms related to this 
service-connected PTSD.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Rating boards are to refer to the Director 
of the Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
In this case, the RO has not referred the case for 
extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AOJ must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increased rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The AOJ should make arrangements for 
the veteran to be afforded a VA 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected varicose 
veins of the right leg.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The VA examiner is to assess the nature 
and severity of the veteran's varicose 
veins of the right leg in accordance with 
the latest AMIE work sheet for rating 
disorders of varicose veins.  The 
examiner should be provided with the 
appropriate rating criteria for varicose 
veins disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
varicose veins disability.  The examiner 
should indicate whether the severity of 
the veteran's service-connected varicose 
veins of the right leg renders the 
veteran unemployable. 

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for an increased rating for 
varicose veins of the right leg.  To this 
end, if an increased rating is not 
warranted, the RO should submit the 
veteran's case to the Director, 
Compensation and Pension Service, for 
extraschedular consideration.  The rating 
board will include a full statement as to 
the veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (2006).  
If the RO finds that additional VA 
examinations are necessary, such 
examinations should be scheduled and 
conducted.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case that summarizes the 
pertinent evidence and fully cites the 
applicable legal provisions.  They should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



